 

 

Case 1:21-cv-00030-JRH-BKE Document5 Filed 04/16/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT

 

FOR THE SOUTHERN DISTRICT OF GEORGIA

AUGUSTA DIVISION ‘2021 APR 1b A 10 38

DAVID NATIONS, LER M MAD

Plaintiff,

V. CV 121-030
GEORGIA DEPARTMENT OF
CORRECTIONS; MR. EDWARD

PHILBIN, Warden; MS. TAMIKA HARVEY,
Deputy Warden of Security; MS.
MELCHERT, Health Service Administrator;
MS. RUTH SHELTON, Deputy Warden of
Care and Treatment; and MS. JAQULYN
CHAMPION, Food Director,

eee ee

Defendants.
ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,
DISMISSES this case without prejudice, and CLOSES this civil action.

SO ORDERED this /6“day of April, 2021, at Augusta, Georgia.

 

 
